1
2
3
4
5
6                       UNITED STATES DISTRICT COURT

7                    SOUTHERN DISTRICT OF CALIFORNIA

8
9    NANCY BARR,                                    Case No.: 19cv1887-MMA-MDD
                                   Plaintiff,
10                                                  AMENDED SCHEDULING
11
     v.                                             ORDER REGULATING
     LABORATORY CORPORATION                         DISCOVERY
12                                                  AND OTHER PRE-TRIAL
     OF AMERICA HOLDINGS, a
13   business entity, exact form                    PROCEEDINGS

14   unknown,
                                 Defendant.
15
16
          On March 19, 2020, the parties filed a joint request to amend the
17
     scheduling order. [ECF No. 9]. The Court finds good cause to grant in part,
18
     the joint motion, IT IS HEREBY ORDERED:
19
          1.    All expert disclosures required by Fed. R. Civ. P. 26(a)(2) shall be
20
     served on all parties on or before June 16, 2020. Any contradictory or
21
     rebuttal disclosures within the meaning of Rule 26(a)(2)(D)(ii) shall be
22
     disclosed on or before July 16, 2020. Unless otherwise stipulated by the
23
     parties, the required expert disclosures shall include an expert report as
24
     required by Rule 26(a)(2)(B). If a written report is not required, the
25
     disclosure must provide the information required under Rule 26(a)(2)(C).
26
          2.    Except as provided in the paragraph below, any party that
27
28
                                                1
                                                                     19cv1887-MMA-MDD
1    fails to make these disclosures will not, absent substantial
2    justification, be permitted to use evidence or testimony not disclosed
3    at any hearing or at the time of trial. In addition, the Court may
4    impose sanctions as permitted by Fed. R. Civ. P. 37(c).
5          3.     All discovery, including expert discovery, shall be completed by all
6    parties by August 17, 2020. Completed means that interrogatories, requests
7    for production, and other discovery requests must be served at least thirty
8    (30) days prior to the established cutoff date so that responses thereto will be
9    due on or before the cutoff date. All subpoenas issued for discovery must be
10   returnable on or before the discovery cutoff date. All disputes concerning
11   discovery shall be brought to the attention of the Magistrate Judge no later
12   than thirty (30) days following the date upon which the event giving rise to
13   the dispute occurred. The parties are required to meet and confer regarding
14   all discovery disputes pursuant to the requirements of Local Rule 26.1(a).
15   The parties are to comply with the chambers rules of the Magistrate Judge in
16   bringing discovery before the court.
17         4.     Failure to comply with this section or any other discovery order of
18   the court may result in the sanctions provided for in Fed. R. Civ. P. 37,
19   including a prohibition on the introduction of experts or other designated
20   matters in evidence.
21         5.     All dispositive pretrial motions, including motions for summary
22   judgment and motions addressing Daubert issues, must be filed by October
23   16, 2020.1 Counsel for the moving party must obtain a motion hearing date
24   from Judge Anello’s law clerk. The period of time between the date you
25
26
     1This deadline is not applicable to pretrial motions in limine. For further information
27   regarding motions in limine, please refer to Judge Anello’s Civil Chambers Rules.

28
                                                  2
                                                                              19cv1887-MMA-MDD
1    request a motion date and the hearing date may vary from one district judge
2    to another. Please plan accordingly. Failure to make a timely request for a
3    motion date may result in the motion not being heard.
4             6.    If appropriate, following the filing of an order ruling on a motion
5    for summary judgment or other dispositive pretrial motion, or in the event no
6    such motion is filed, after the expiration of the deadline set forth in
7    paragraph 8, supra, Judge Anello will issue a pretrial scheduling order
8    setting a pretrial conference, trial date, and all related pretrial deadlines.
9    The parties must review and be familiar with Judge Anello’s Civil Chambers
10   Rules, which provide additional information regarding pretrial scheduling.
11            7.    A Mandatory Settlement Conference will be conducted on
12   September 16, 2020 at 9:30AM in the chambers of Magistrate Judge
13   Mitchell D. Dembin. Counsel or any party representing himself or herself
14   must submit confidential settlement briefs directly to the magistrate judge’s
15   chambers by September 9, 2020. All parties are ordered to read and fully
16   comply with the Chambers Rules of the assigned Magistrate Judge.
17            8.    A post trial settlement conference before a magistrate judge may
18   be held within 30 days of verdict in the case.
19            9.    The dates and times set forth herein will not be modified except
20   for good cause shown.
21            10.   Briefs or memoranda in support of or in opposition to any pending
22   motion must not exceed twenty-five (25) pages in length without leave of a
23   district court judge. No reply memorandum will exceed ten (10) pages
24   without leave of a district court judge. Briefs and memoranda exceeding ten
25   (10) pages in length must have a table of contents and a table of authorities
26   cited.
27
28
                                                3
                                                                         19cv1887-MMA-MDD
1         11.   Plaintiff’s counsel must serve a copy of this order on all parties
2    that enter this case hereafter.
3         IT IS SO ORDERED.
4
5    Dated: March 25, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            4
                                                                     19cv1887-MMA-MDD
